        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 1 of 103




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RICHARD A. NEWTON, SR.,                 )
Individually and on behalf of a         )
Class of Individuals Similarly          )
Situated,                               )     CIVIL ACTION
                                        )     FILE NO. 1:20-cv-02001-AT
      Plaintiff,                        )
                                        )     COMPLAINT – CLASS ACTION
v.                                      )
                                        )     JURY TRIAL DEMANDED
BRIGHTHOUSE                             )
LIFE INSURANCE COMPANY,                 )
                                        )
                                        )
      Defendant.                        )

            SECOND AMENDED CLASS ACTION COMPLAINT

      COMES NOW, RICHARD A NEWTON, SR. (hereinafter “Newton” or

“Richard”) individually and on behalf of a class of individuals similarly situated, and

files this Second Amended Complaint against Brighthouse Life Insurance Company

(hereinafter “Brighthouse” or “Defendant”), formerly known as MetLife Insurance

Company USA (along with its predecessor, MetLife Insurance Company of

Connecticut, hereinafter “Metlife”) regarding a life insurance policy that was issued

by The Travelers Insurance Company (along with its successor-in-interest, Travelers
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 2 of 103




Life & Annuity, hereinafter, “Travelers”)1, showing the court as follows:

                              NATURE OF ACTION

    1. This case arises from the breaches of Defendant (and those of its

predecessors-in-interest) of provisions contained in their universal life insurance

policies. Insurance companies have marketed this type of insurance as offering more

flexibility than traditional “whole life” insurance policies. When universal life

insurance was first introduced it was represented as being “transparent” and

“understandable”, whereas traditional whole life insurance was described as mired

in hidden actuarial formulae. This representation was false, and the opposite has

proven to be true. Universal life insurance is not transparent but rather, to the

policyholder, impossible to understand.

    2. Generally, under universal life policies, certain portions of the premium are

deducted in order to cover the cost of the life insurance as well as to cover other

expenses. The balance is then deposited into an interest-bearing account and

becomes the accumulation value of the policy. The implicit promise of – and thus

the appeal of – universal life policies is that the earnings from the surplus premiums




1
 Travelers, along with Metlife, are collectively referred to hereinafter as the
“predecessors-in-interest.”
                                         -2-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 3 of 103




from the past will cover much of the future cost of insurance for the policy, thus

mitigating the rise of future premium payments.

    3. Defendant’s predecessor-in-interest, Travelers, persuaded Richard to replace

his whole life policy with a new universal life policy with illustrations that were

based on projected interest rates that were much higher than they have been in recent

memory. For example, when Richard received his “Statement of Policy Cost and

Benefit Information” for his universal life insurance policy number ***67122

(hereinafter “Policy”) in 1986, Travelers told Richard that during the twentieth year

of the life of the Policy, the projected death benefit would be $500,000, the projected

cash surrender value would be $124,892, and the annual premium would be

$6,489.96. These projections assumed an interest rate of 9.5%. As it turned out, as

of July 4, 2006, the cash value of Richard’s Policy was only $2,560.89, and Richard

had paid $11,300.00 in premiums that year.

    4. Further, the Policy assured the policyholder’s cash value would collect

interest at a minimum rate of 4%. As interest rates have been significantly below

4%, this guarantee caused the Defendant (and its predecessors-in-interest) to incur




2
 Throughout this Complaint, account numbers have been partially redacted due to
privacy concerns.
                                      -3-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 4 of 103




losses, which they attempted to recoup from policyholders by way of increasing the

cost of insurance charged to policyholders.

    5. In the late 1980’s and early 1990’s Travelers sold millions of dollars of

insurance on the basis described above.3 Richard purchased the Policy so that at his

death the face amount of the insurance policy would be available to his heirs as an

asset of his estate. Yet, within the last six years, and during the senior years of

Richard, Brighthouse began suddenly, unilaterally, and massively to increase

monthly deductions in particular as to the Cost of Insurance (hereinafter “COI”)

which increased the deductions from the accumulation account.

    6. These dramatic COI increases are designed to instigate what are known as

“shock lapses.”4 This intentional practice is for the sole purpose of causing a lapse


3
  No claim is made in this cause regarding the sale of the policies by Travelers.
Instead, the Complaint seeks damages for breach of contract and other wrongs by
Defendant (and its predecessors-in-interest) in imposing increased premiums
through contractually disallowed means, primarily through COI increases
substantially above those limits in the contract.
4
  “The initial lapse that occurs immediately before the first premium increase is
referred to as the shock lapse and typically is the largest lapse rate. For higher
premium increases, these rates can approach 100% and often are modeled at 100%
beyond a certain threshold.” SCOR, October 12, 2017, available at
https://www.scor.com/en/media/news-press-releases/modeling-behavior-post-
level-term; see also McMahon v. Transamerica Life Ins. Co., C17-149-LTS, 2018
WL 3381406, at *8 (N.D. Iowa July 11, 2018) (describing plaintiffs’ allegations that
increases in monthly deductions were “for the purpose of inducing shock lapses” in
bad faith).

                                         -4-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 5 of 103




of policies of those insureds who are in advanced age, who have already paid

premiums for years and who have a higher rate of mortality. Unfortunately, these

people usually cannot procure new life insurance policies at reasonable rates.

   7. By violating its contractual duties in bad faith as described herein, the

Defendant was unjustly enriched to the detriment of Richard and the class. The

practice of Defendant (and their predecessors-in-interest) described herein resulted

not only in excessive premiums and costs, but also in the cancellation of policies. In

Richard’s case alone, Defendant (and their predecessors-in-interest) charged

hundreds of thousands of dollars of premiums and costs for a policy that has been

cancelled, for which Brighthouse is liable.

                                     PARTIES

   8. Richard A. Newton, Sr. is a citizen and resident of the state of Georgia

residing in Atlanta, Fulton County, Georgia in the Northern District of Georgia,

Atlanta Division. Richard is approximately 85 years of age.

   9. Brighthouse Life Insurance Company is incorporated under the laws of the

state of Delaware, and its principal place of business is the state of North Carolina.

Brighthouse is authorized to do business in the state of Georgia and is subject to the

personal jurisdiction of the courts of this state. Brighthouse may be served by serving

its registered agent in Georgia at the following address:

                                          -5-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 6 of 103




C.T. Corporation System
289 South Culver Street
Gwinnett County
Lawrenceville, Georgia 30046-4805.

     JURISDICTION OF THE NORTHERN DISTRICT OF GEORGIA

   10. The amount in controversy in this cause exceeds the amount of $75,000

exclusive of costs and fees.

   11. Richard is a citizen and resident of the state of Georgia. Brighthouse is

incorporated in the State of Delaware and has its principal place of business in the

State of North Carolina. There is, therefore, complete diversity of citizenship

between Richard and the Defendant. The United States District Court of Georgia

for the Northern District of Georgia has jurisdiction to hear and decide this cause

pursuant to 28 U.S.C. § 1332(a).

   12. Alternatively, this Court has jurisdiction pursuant to the Class Action

Fairness Act found at 28 U.S.C. § 1332(d), because this is a class action in which at

least one member of the class is a citizen of a state different from Defendant, the

amount in controversy exceeds $5 million exclusive of interest and costs, and the

proposed class contains more than 100 members.

                                      VENUE

   13. Venue is proper pursuant to 28 U.S.C.A. § 1391 in that Newton is a citizen

and resident of Fulton County, Georgia, in the Northern District of Georgia, Atlanta
                                        -6-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 7 of 103




Division, where substantial actions occurred which form the cause of action alleged

in this complaint.

          FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

    14. Richard is approximately 85 years of age. On June 5, 1982 Richard

purchased from Travelers a whole life insurance policy (Contract Number ***0269)

in the face amount of $500,000. When Richard purchased Contract Number

***0269, he was 47 years old.

    15. On July 4, 1986, Richard replaced his whole life policy with a universal life

insurance policy being policy number ***6712 issued by Travelers. This Policy had

a maturity date of July 5, 2030. A copy of the 1986 Policy issued by Travelers is

attached to this Complaint as Exhibit A and is incorporated herein as if fully set forth

in this cause. Travelers labeled this universal life insurance policy a “Flexible

Premium Adjustable Life Insurance Contract to Maturity Date Without Dividends.”

    16. In the 2005-2006 contract year, MetLife, Inc. acquired Travelers in a cash

and stock transaction. In its January 31, 2005 Form 8-K, MetLife, Inc. disclosed it

was “combining” with Travelers Life & Annuity.5 After this merger, MetLife, Inc.’s

subsidiaries MetLife Insurance Company of Connecticut, and later, MetLife



5
 Travelers Life and Annuity became The Travelers Insurance Company’s successor-
in-interest to Richard’s Policy in 1997.
                                         -7-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 8 of 103




Insurance Company USA became the successors-in-interest to Richard’s Policy

Number ***6712. (MetLife Insurance Company of Connecticut was merged into

MetLife Insurance Company USA in 2014). In 2017, MetLife announced it was

“spinning off” its retail life insurance segment, and MetLife Insurance Company

USA was re-branded as Brighthouse Financial. Thus, Brighthouse is the successor-

in-interest to Richard’s Policy Number ***6712.

   17. During the 1990’s, Richard made three loans from the accumulation

account, all of which were timely re-paid and, at any rate, had no impact on the cost

of insurance charged to Richard.

   18. The cover page of the Policy from Travelers on July 5, 1986 stated, among

other things, that “[w]e are pleased to provide you the benefits of this Life Insurance

Contract… This Contract … is subject to the terms and conditions stated on the

attached pages, all of which are a part of it. … The entire contract between us and

the Applicant consists of the policy, all attached pages, and the written

application(s). … No person other than one of our officers can, for us, alter or waive

any terms or provisions of this Contract.”

   19. Among other things, attached to the Life Insurance Contract is a document

identified as the “Contract Summary.”



                                          -8-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 9 of 103




   20. The face amount of Richard’s Policy is $500,000. As set forth in the

Contract Summary, the initial monthly premium of the Policy was $661.08 and the

planned monthly premium was $540.83, which was generally deducted monthly

from the checking account of Richard.

   21. The Contract Summary contained a table illustrating that the “planned

premiums” continued through the 16th Contract Year.         When discussing the

“Continuation of Insurance,” the Policy stated that “[i]f no planned premium is

shown on the CONTRACT SUMMARY, this Contract will continue until the end

of the late period following the Deduction Day on which the Cash Surrender Value

would not be enough to pay the monthly Deduction Amount due on that day, or until

the Maturity Date, if earlier.”

   22. The portions of the premiums in excess of the COI (and where applicable,

the expense charges) were directed to the “Cash Value” of the Policy. The funds

accumulated interest for the benefit of policyholders like Richard. The Contract

Summary gives an “Assured Cash Value Interest Rate” of 4% per annum.

   23. The funds held in the Cash Value are property of policyholders like Richard,

and Defendant (along with is predecessor-in-interest) held such Cash Value in trust

for them. Accordingly, Defendant (and its predecessor-in-interest) were authorized

to withdraw a “Deduction Amount” from the Cash Value only as set forth in the

                                        -9-
         Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 10 of 103




Policy. Generally speaking, the Policy’s “Deduction Amount” was a monthly

charge made against the Cash Value, and if there was insufficient cash value, an

additional premium. The charge was equal to the cost of insurance, cost of any

additional benefits,6 and the expense charges listed on the Contract Summary.

     24. The Contract Summary states the monthly expense charge for the

administration of the policy was $0.22 per thousand per month for five years. For

Richard, the total amount allowed for administrative costs for five years was $1,320

per year, or $6,600 total.

     25. By way of deductions in the Policy’s cash value, Richard duly and timely

paid the amount stated in the Policy for administrative expenses.

     26. With regards to the COI, the Policy stated:

         The cost of insurance for any month is equal to c times the result of a minus
         b where:

               a is the Amount Insured for the month divided by the Interest Factor
               shown on the CONTRACT SUMMARY page;

               b is the Cash Value on the Deduction Day at the beginning of the
               contract month; and

               c is the cost for each $1,000 of Coverage Amount as shown in the
               COST OF INSURANCE TABLE at the Insured’s then attained age,
               divided by $1,000.



6
    The Policy has no additional benefits, so this provision does not apply.
                                           -10-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 11 of 103




    27. Crucially, however, Richard’s Contract Summary, which was incorporated

into the Policy, also stated the COI rates would not increase over 5% in a contract

year. Specifically, the Contract Summary stated as follows:

             The Company’s declared rates are guaranteed not to
             exceed the 1980 CSO7 for the cost of insurance
             calculation, and the company guarantees that they will
             not be increased by more than 5% in any contract year.
             (emphasis supplied).

    For the first contract year, the COI was $2,241.26.

    28. From 1986 through 2018, Richard paid approximately $345,071.96 in

premiums (inclusive of the administrative charges in the amount of $6,600). Richard

has been able to estimate the actual COI rate charged for the first 31 years of the

Policy, through the 2016-17 Policy Year.8 During those years, exclusive of the

administrative charge, Richard paid an estimated $333,153.96 in COI. For that time

period, the allowed COI with a 5% rate increase from the preceding year totals only

$159,422.07.



7
  CSO, which stands for “Commissioners Standard Ordinary,” refers to a mortality
table.
8
  In the 2017-18 Contract Year, Richard paid approximately $14,318.00 in
premiums, an amount likely in excess of the COI calculated pursuant to the
maximum allowable rate increase. Richard does not currently possess sufficient
information to estimate the COI rate that Brighthouse actually charged for that year.
To the extent that Richard is later able to compute the excessive amount charged for
that year, Richard will seek all compensable damages.
                                          -11-
         Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 12 of 103




     29. Thus, the Defendant (along with its predecessors-in-interest) overcharged

Richard for COI in an amount exceeding $173,731.89.

     30. Additionally, the Defendant (along with its predecessors-in-interest)

breached the terms of the Policy by forcing Richard and other class members to pay

for the cost of insurance when it was inflated by improper factors.

     31. Under the Policy, “[t]he cost [of insurance] is based on the Insured’s: 1. Sex;

2. attained age; 3. Rate class shown on the Contract Summary…” There was no

provision in the Policy permitting Defendant (or its predecessors-in-interest) to

include, among other things, investment losses, persistency, taxes, profit

assumptions, capital and research requirements, or other unspecified factors into the

calculation of COI. Thus, for example, actual Investment earnings by the Defendant

well below those anticipated at the inception of the contract could not have been

properly recouped by increasing the COI.

     32. When Travelers sold the Policy to Richard on July 5, 1986, the 5-year

Treasury Rate (one of the index rates used to determine the “Cash Value Interest

Rate” as set forth in the Contract Summary9) was 7.15%; in contrast, the current 5-

year Treasury rate is under 1%.10 This caused Richard’s cash value to accumulate


9
  See Contract Summary, pg. 2.1A.
10
   This rate has been trending downward since 1989, and it has been below 7.15%
since 1995.
                                      -12-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 13 of 103




much less than anticipated. Further, the Contract Summary indicates that the

intended “spread” (or the insurer’s retained interest) is 1% to 1.5%,11 and the

Contract Summary provides an “Assured Cash Value Interest Rate” of 4% per year12,

meaning that Defendant (and their predecessors-in-interest) have been incurring

losses in crediting interest on policies such as Richard’s. Due to the decrease in

interest rates since the issuance of the Policy and others like it, Defendant (and its

predecessors-in-interest) have incurred investment losses.

     33. Defendant (and its predecessors-in-interest) could only base the COI upon

“future outlook for mortality and expenses,” not their “actual mortality and expense

experience.” Mortality rates have greatly improved since 1986, and expenses are

limited under the policy to five years after issuance of the policy.

     34. Yet Defendant (and its predecessors-in-interest) increased the COI,

apparently in an attempt to recoup expenses and investment losses. These practices

were not permitted under the Policy, nor were they disclosed to Richard and other

class members.




11
  See Contract Summary, pg. 2.1A.
12
  See id. Also, the Policy states that “[t]he assured interest rate we use to calculate
Cash Values is shown on the Contract Summary. We may use rates greater than the
assured rate to calculate all or any part of the Cash Value…” See Policy, pg. 7.
                                          -13-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 14 of 103




   35. It was never explained to Richard and other class members that a drop in

interest crediting rates might lead to explosive premium increases to make up the

difference. In essence, in order to cover the amount needed to pay the COI,

Defendant (and its predecessors-in-interest) turned what was sold as a life insurance

policy with “flexible payments” into a prohibitively expensive term policy.

   36. Defendant (and its predecessors-in-interest) have breached the contract by,

among other things, seeking to recoup losses from decreasing interest rates;

increasing the COI to subsidize the losses in meeting the interest guarantee under

the Policy; failing to account for improved mortality rates when charging the cost of

insurance; and shocking the insurance policy owners so as to induce a cancellation

or lapse of their policies.

   37. Starting approximately six years ago, Richard began receiving demands

from MetLife/Brighthouse to pay increasing amounts of COI. Despite Richard’s

payments, Metlife/Brighthouse kept demanding ever-increasing amounts of

premiums to keep Richard’s policy from lapsing. Richard constantly corresponded

and called on the telephone with representatives of Metlife/Brighthouse asking for

an explanation of the premium increases.

   38. After repeated inquiries by Richard and with a lack of communication or

explanation, on November 20, 2017, Brighthouse cancelled Richard’s policy, and

                                        -14-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 15 of 103




refused to reinstate the Policy unless Richard paid amounts which were in excess of

the allowable COI.

   39. Over the years, Richard paid to Defendant (and its predecessors-in-interest)

at least $345,071.96 in premiums and expenses for his $500,000 face amount policy.

Now, because of the cancellation of the Policy by Brighthouse, Richard has no death

benefit at all.

   40. By increasing the COI rate in excess of five percent annually, and by

calculating the COI rate with impermissible and undisclosed factors (including, by

way of example, outdated mortality information, expenses, and attempted

recoupment of financial or investment losses), Defendant (and its predecessors-in-

interest) have intentionally, repeatedly, and continuously breached the Policy of

Richard and other class members.

   41. The nature of the conduct of the Defendant (and its predecessors-in-interest)

is such that Richard and other class members would be unaware that their insurers

were charging improperly calculated COI rates. For example, Defendant (and their

predecessors-in-interest) possess the actuarial and other information used to

calculate the rates and COI charges. Defendant (and its predecessors-in-interest) did

not disclose such information to Richard and the class members (who would not be

equipped to interpret such data in any regard), and the information regarding the COI

                                        -15-
          Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 16 of 103




rates and charges were not reasonably discoverable by Richard or the class members

harmed by the breaches of Defendant (and its predecessors-in-interest).

   42. Richard exercised reasonable care and diligence with regards to the Policy.

Richard had no reason to believe his insurer was not computing the COI rate as it

said it would in the Policy. Nor did Richard have any reason to believe that his

insurer would intentionally and shockingly increase his COI so as to cause its

eventual lapse. Indeed, Richard reasonably relied upon the periodic account

statements sent to him as the true indicators of the COI necessary to maintain the

Policy. Richard had no actual or presumptive knowledge of the breaches described

herein, Richard was not at fault for failing to discover the breaches, and the facts

showing breach were not reasonably discoverable by Richard.

   43. Defendant (and its predecessors-in-interest) possessed superior knowledge

of their COI rates and calculations and intentionally chose not to disclose such

information to Richard and the other class members. This conduct and suppression

of material information constitutes fraudulent concealment, tolling the statute of

limitations for Richard and the class members as to all claims for damages asserted

herein.




                                       -16-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 17 of 103




                                 CLASS ALLEGATIONS

   44. Richard brings this case as a class action under Fed. R. Civ. P. 23 23

(including Fed. R. Civ. P. 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and/or (c)(4)), on

behalf of himself and as a representative of the following class (the “Class”):

      All persons who own or owned a universal life insurance policy issued by
      Brighthouse or its predecessors-in-interest, the terms of which provide or
      provided for: 1) a cost-of-insurance charge based on the insured’s sex, age,
      and applicable rate class, where such rates are based only on future outlook
      for mortality and expenses and not actual mortality and expense experience,
      and where any rate change would be made on a uniform basis for the insureds’
      same age, sex, duration, and rate class; 2) a guarantee that the cost-of-
      insurance rates would not be increased by more than 5% in any contract year;
      3) an interest-earning cash value component; and 4) a death benefit.

   45. Also pursuant to Fed. R. Civ. P. 23, Richard brings this case as a class action,

on behalf of himself and as a representative of the following subclass (the “Georgia

Subclass”):

      All persons who own or owned a universal life insurance policy as set forth in
      the Class Definition who are or were citizens or residents of the State of
      Georgia while owning such a life insurance policy.

   46. Numerosity. The members of the Class and Subclass are so numerous that

individual joinder of Class and Subclass members as parties to this cause would be

impractical. It is reasonably believed there are hundreds if not thousands of Class

and Subclass members. The exact number of class members may only be determined

through appropriate discovery.

                                         -17-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 18 of 103




   47. Existence and Predominance of Common Questions of Law or Fact.

Questions of law of common and general interest to the class exist as to all Class and

Subclass members, and such questions predominate over any questions affecting

only individual members of the class. Such common questions include, but are not

limited to, the following.

          a. As to all Class members, whether Defendant (and its predecessors-in-

             interest) increased the COI using factors other than future outlook for

             mortality and expenses, and whether such use is permissible under the

             Class policies;

          b. As to all Class members, whether Defendant (and its predecessors-in-

             interest) based the COI charges upon actual mortality and expense

             experience instead of future outlook for mortality and expenses;

          c. As to all Class members, whether any rate change for COI was made

             on a uniform basis for the insureds’ same age, sex, duration, and rate

             class;

          d. As to all Class members, whether Defendant (and its predecessors-in-

             interest) treated investment losses as expenses;

          e. As to all Class members, whether Defendant (and its predecessors-in-

             interest) charged amounts in excess of those specifically authorized;

                                        -18-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 19 of 103




  f. As to all Class members, whether Defendant (and its predecessors-in-

     interest) breached their contracts with Plaintiff and class members;

  g. As to all Class members, whether Defendant (and its predecessors-in-

     interest) suppressed and concealed the fact that the COI would be

     increased due to undisclosed and contractually-impermissible factors;

  h. As to all Class members, whether Defendant (and its predecessors-in-

     interest) acted in bad faith by failing to utilize improved mortality

     outlook in their calculation of COI charges;

  i. As to all Class members, whether Defendant (and its predecessors-in-

     interest) intended to increase COI charges to insureds so that insureds

     would not be able to afford the premium payment, so as to induce policy

     lapses, and whether such practices were done in bad faith;

  j. As to all Class members, whether Defendant (and its predecessors-in-

     interest) concealed or suppressed the fact that they experienced losses,

     and would seek to induce lapses as insureds aged in order to reduce

     losses due to the low levels of treasury rates on which interest crediting

     is based;




                                 -19-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 20 of 103




  k. As to all Class members, whether the terms of the policies of insurance

     issued by Defendant (and its predecessors-in-interest) are so vague,

     ambiguous, or contradictory that they cannot be performed;

  l. As to all Class members, whether the Class sustained damages as a

     result of breaches of contract by Defendant (and its predecessors-in-

     interest);

  m. As to all Class members, whether the Class is entitled to damages,

     restitution, and/or other declaratory or equitable relief to remedy the

     breaches of contract of Defendant (and its predecessors-in-interest);

  n. As to all Class members, whether Defendant (and its predecessors-in-

     interest) increased COI rates in excess of 5% annually;

  o. As to all Class members, whether Defendant (and its predecessors-in-

     interest) suppressed and concealed that they were imposing increases

     in COI rates in excess of 5% annually;

  p. As to all Class members, whether Defendant (and its predecessors-in-

     interest) concealed the actual COI rates charged, thereby making it

     impossible for Class members to determine what the COI rates were,

     and whether such concealment complied with the contract provisions;



                                -20-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 21 of 103




             q. As to the Georgia Subclass, whether Defendant (and its predecessors-

                in-interest) have violated the Georgia’s RICO Act, for which the

                members of the Subclass are entitled to recover.

   48. Predominance. The questions set forth above predominate over any

questions affecting only individual persons.        Further, individualized damages

questions do not predominate as damages due to individual class members can be

readily calculated on a uniform and standard basis.

   49. Typicality. The claims of the Plaintiff are typical of the claims of all Class

and Subclass members, as all of the claims arise out of the same or similar insurance

policies and the breach of such policies by Defendant (and/or its predecessors-in-

interest). The Class and Subclass have suffered the same or similar injuries as the

Plaintiff.

   50. Adequacy. The Plaintiff will adequately represent the Class and Subclass,

as he is a member of the Class and Subclass and his interests do not conflict with the

interests of those he seeks to represent. The Plaintiff has hired counsel who are

experienced class action counsel who have represented consumer classes in

numerous actions.




                                          -21-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 22 of 103




   51. Defendant (and its predecessors-in-interest) have acted on grounds that

apply generally to the Class, so that final injunctive or corresponding declaratory

relief is appropriate respecting the Class as a whole.

   52. Superiority. A class action is superior to other available methods for a fair

and efficient adjudication of this controversy since individual joinder of all members

of the class is impractical. This is particularly true in light of the fact class members

are in retirement age or senior years, and cannot afford the cost of hiring counsel and

litigating the common issues in individual cases. Damages are capable of being

computed on a uniform basis as the provisions of the fraud and overcharges arise

from a uniform policy with the same wrongful acts causing damage to each class

member.

   53. Risk of Inconsistent or Varying Individual Adjudications. Class action

treatment is proper as any individual resolution would risk inconsistent or varying

adjudications. Such inconsistent or varying adjudications would establish

incompatible standards of conduct for Defendant and the adjudication of the claim

of one Class or Subclass member over another could, as a practicality, establish

precedent which could or would affect the outcome of other Class and Subclass

members, all while placing a substantial and unnecessary burden on the courts.



                                          -22-
          Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 23 of 103




   54. This case is appropriate for class action treatment for all the reasons stated

herein.

                        COUNT I
                 BREACH OF CONTRACT
  IMPROPER ANNUAL INCREASES IN COST OF INSURANCE RATES
                      As to the Class

   55. The Contract Summary, which was incorporated into the Policy, limits the

annual increase in the COI rates as follows:

               The Company’s declared rates are guaranteed not to exceed the
               1980 CSO for the cost of insurance calculation, and the company
               guarantees that they will not be increased by more than 5% in
               any contract year. (emphasis supplied).


   56. Yet, Defendant (and its predecessors-in-interest) consistently increased the

rate of COI charges more than 5% from one contract year to the next, and therefore

breached the contract of insurance.

   57. A reasonable policyholder, even with the legal experience of Richard, has

but one interpretation of the 5% rate cap identified in the Contract Summary: That

the prior year COI rate could not increase more than 5% in any contract year, and

that such COI rate increase amount was not cumulative

   58. The following chart compares the COI rates and resulting COI that Richard

should have had to pay pursuant to the 5% rate cap with the COI and estimated COI


                                         -23-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 24 of 103




rates that Richard actually had to pay to calculate the total amount in COI that

Defendant (and its predecessors-in-interest) overcharged Richard13:

 Age Contract       Guaranteed      Est. Monthly     COI from         Annual COI
     Year           5% Monthly      Rate             5% Rate          Actually
                    Rate            Actually         Annual           Charged
                    Per 1,000       Charged Per      Charge
                                    1,000
 51    1986-1987    0.3755          0.375996605      $2,245.65        $2,241.26
 52    1987-1988    0.394275        0.403910945      $2,357.93        $2,395.42
 53    1988-1989    0.41398875      0.430527443      $2,475.83        $2,537.00
 54    1989-1990    0.434688188     0.456848657      $2,599.62        $2,674.34
 55    1990-1991    0.456422597     0.467858551      $2,729.60        $2,719.77
 56    1991-1992    0.479243727     0.492835176      $2,866.08        $2,846.87
 57    1992-1993    0.503205913     0.538487206      $3,009.38        $3,109.33
 58    1993-1994    0.528366209     0.583437058      $3,159.85        $3,382.10
 59    1994-1995    0.554784519     0.620629256      $3,317.85        $3,589.13
 60    1995-1996    0.582523745     0.695841506      $3,483.74        $4,019.40
 61    1996-1997    0.611649932     0.816683667      $3,657.92        $4,750.86
 62    1997-1998    0.642232429     0.946942673      $3,840.82        $5,561.22
 63    1998-1999    0.67434405      1.086973355      $4,032.86        $6,443.86
 64    1999-2000    0.708061253     1.212683333      $4,234.51        $7,223.59
 65    2001-2002    0.743464316     1.306936405      $4,446.23        $7,800.00
 66    2002-2003    0.780637531     1.423850641      $4,668.54        $8,503.50
 67    2003-2004    0.819669408     1.521077999      $4,901.97        $9,074.83
 68    2004-2005    0.860652878     1.631236999      $5,147.07        $9,738.37
 69    2005-2006    0.903685522     1.720055861      $5,404.42        $10,262.28
 70    2006-2007    0.948869798     1.823298984      $5,674.64        $10,853.93

13
   In the 2017-18 Contract Year, Richard paid approximately $14,318.00 in
premiums, an amount likely in excess of the COI calculated pursuant to the
maximum allowable rate increase. This chart does not include that payment as
Richard does not currently possess sufficient information to estimate the COI rate
that Brighthouse actually charged for that year. To the extent that Richard is later
able to compute the excessive amount charged for that year, Richard will seek all
compensable damages.
                                       -24-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 25 of 103




 71    2007-2008    0.996313288      2.07320622       $5,958.37        $12,353.48
 72    2008-2009    1.046128953      2.299547127      $6,256.29        $13,732.06
 73    2009-2010    1.0984354        2.515258563      $6,569.11        $15,023.00
 74    2010-2011    1.15335717       2.759125808      $6,897.56        $16,449.34
 75    2011-2012    1.211025029      2.967399968      $7,242.44        $17,658.35
 76    2012-2013    1.27157628       3.328278016      $7,604.56        $19,776.46
 77    2012-2013    1.335155094      3.734272633      $7,984.79        $22,210.39
 78    2013-2014    1.401912849      3.77267897       $8,384.03        $22,474.91
 79    2014-2015    1.472008491      4.463532001      $8,803.23        $26,631.08
 80    2015-2016    1.545608916      4.1617617        $9,243.39        $24,882.97
 81    2016-2017    1.622889362      5.390064544      $10,223.79       $32,234.86
                                                      $159,422.07      $333,153.96
                                                      Overcharge       $173,731.89

   59. The chart above is a uniform method of the computation of damages for all

class members. Comparison of what the COI should have been charged pursuant to

the 5% rate increase cap to the actual rates used and COI charged allows the exact

and accurate computation of damages on a class-wide basis.

   60. These computations do not include any interest earned on the Cash Value or

Accumulation Account, which would make the overcharge even larger. The exact

amount of interest earned on such account is not readily available, and will be

determined through the discovery process.

   61. The clear terms of the Contract Summary (a document expressly

incorporated into the Policy) did not allow a COI rate increase exceeding 5% from

one contract year to the next. Alternatively, even if this language is ambiguous or if

it conflicts with other policy language, since Defendant’s predecessor-in-interest
                                        -25-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 26 of 103




drafted the Policy, the Court should adopt Plaintiff’s reasonable construction of the

COI rate-setting provisions set forth above.

   62. The Defendant (and its predecessors-in-interest) repeatedly demanded

amounts which were substantially higher than the amounts allowed to be charged

under the Policy.

   63. The actions of the Defendant (and its predecessors-in-interest) were illegal

and a breach of the Policy.

   64. The nature of the conduct of the Defendant (and its predecessors-in-interest)

is such that Richard and other class members would be unaware that their insurers

were charging improperly calculated COI rates. For example, Defendant (and their

predecessors-in-interest) possess the actuarial and other information used to

calculate the rates and COI charges. Defendant (and its predecessors-in-interest) did

not disclose such information to Richard and the class members (who would not be

equipped to interpret such data in any regard), and the information regarding the COI

rates and charges were not reasonably discoverable by Richard or the class members

harmed by the breaches of Defendant (and its predecessors-in-interest).

   65. Richard exercised reasonable care and diligence with regards to the Policy.

Richard had no reason to believe his insurer was not computing the COI rate as it

said it would in the Policy. Nor did Richard have any reason to believe that his

                                        -26-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 27 of 103




insurer would intentionally and shockingly increase his COI so as to cause its

eventual lapse. Indeed, Richard reasonably relied upon the periodic account

statements sent to him as the true indicators of the COI necessary to maintain the

Policy. Richard had no actual or presumptive knowledge of the breaches described

herein, Richard was not at fault for failing to discover the breaches, and the facts

showing breach were not reasonably discoverable by Richard.

   66. Defendant (and its predecessors-in-interest) possessed superior knowledge

of their COI rates and calculations and intentionally chose not to disclose such

information to Richard and the other class members. This conduct and suppression

of material information constitutes fraudulent concealment, tolling the statute of

limitations for Richard and the class members.

   67. As a direct and proximate result of the breach of Defendant (and its

predecessors-in-interest), Richard and the other Subclass members have been

damaged. They are entitled to receive all damages from such breach, with interest.

Such damages include, but may not be limited to, any cost of insurance paid in excess

of the allowed five percent annual rate increase, as illustrated above.

                      COUNT II:
 BREACH OF CONTRACT FOR USE OF IMPROPER FACTORS IN THE
           COMPUTATION OF COST OF INSURANCE
                     As to the Class

   68. According to the Policy, the COI is computed as follows:
                                      -27-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 28 of 103




             The cost is based on the Insured’s:
                   1. sex;
                   2. attained age; and
                   3. rate class shown on the Contract Summary for;
                          a. the Initial Stated Amount; and
                          b. each increase in the Stated Amount.
             …
             The cost of insurance rates are shown in the Cost of
             Insurance Table. We may use rates less than those shown.
             We will base these rates only on our future outlook for
             mortality and expenses. Nothing in this Contract will be
             affected by our actual mortality and expense experience.
             We will determine the rates at the start of each contract
             year and will assure them for the next contract year. Any
             change we make in the rates will be on a uniform basis for
             insureds of the same age, sex, duration and rate class.
             (emphasis supplied)


   69. No provision in the Policy permitted Defendant (or its predecessors-in-

interest) to include, among other things, investment losses, persistency, taxes, profit

assumptions, capital and research requirements, administrative expenses beyond

those allowed in the Contract Summary, or other unspecified factors into the

calculation of COI. Thus, for example, actual investment earnings by the Defendant

well below those anticipated at the inception of the contract could not have been

properly recouped by increasing the COI.

   70. When Travelers sold the Policy to Richard on July 5, 1986, the 5-year

Treasury Rate (one of the index rates used to determine the “Cash Value Interest


                                         -28-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 29 of 103




Rate” as set forth in the Contract Summary14) was 7.15%; in contrast, the current 5-

year Treasury rate is under 1%.15 This caused Richard’s cash value to accumulate

much less than anticipated. Further, the Contract Summary indicates that the

intended “spread” (or the insurer’s retained interest) is 1% to 1.5%, 16 and the

Contract Summary provides an “Assured Cash Value Interest Rate” of 4% per year17,

meaning that Defendant (and their predecessors-in-interest) have been incurring

losses in crediting interest on policies such as Richard’s. Due to the decrease in

interest rates since the issuance of the Policy and others like it, Defendant (and its

predecessors-in-interest) have incurred investment losses.

     71. As a consequence, and contrary to the provisions of the Policy, Defendant

(and its predecessors-in-interest) increased COI to recover past investment losses

and/or losses from decreasing interest rates. It also increased the COI based upon

other undisclosed and impermissible factors, such as unanticipated administrative

expenses, persistency, taxes, capital requirements, and the like. These practices were

not disclosed to Richard and the other members of the class.


14
   See Contract Summary, pg. 2.1A.
15
   This rate has been trending downward since 1989, and it has been below 7.15%
since 1995.
16
   See Contract Summary, pg. 2.1A.
17
   See id. Also, the Policy states that “[t]he assured interest rate we use to calculate
Cash Values is shown on the Contract Summary. We may use rates greater than the
assured rate to calculate all or any part of the Cash Value…” See Policy, pg. 7.
                                           -29-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 30 of 103




   72. Additionally, Defendant (and its predecessors-in-interest) could only base

the COI upon “future outlook for mortality and expenses,” not their “actual mortality

and expense experience.” Mortality rates have greatly improved since 1986, and

expenses are limited under the policy to five years after issuance of the policy.

   73. Starting approximately six years ago, Richard began receiving demands

from MetLife/Brighthouse to pay increasing amounts of COI. Despite Richard’s

payments, Metlife/Brighthouse kept demanding ever-increasing amounts of

premiums to keep Richard’s policy from lapsing. Richard constantly corresponded

and called on the telephone with representatives of Metlife/Brighthouse asking for

an explanation of the premium increases.

   74. After repeated inquiries by Richard and with a lack of communication or

explanation, on November 20, 2017, Brighthouse cancelled Richard’s policy, and

refused to reinstate the Policy unless Richard paid amounts which were in excess of

the allowable COI.

   75. Over the years, Richard paid to Defendant (and its predecessors-in-interest)

at least $345,071.96 in premiums and costs for his $500,000 face amount policy.

Now, because of the cancellation of the Policy by Brighthouse, Richard has no death

benefit at all.



                                         -30-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 31 of 103




   76. Richard’s payment of excessive COI charges and ultimate cancellation of

his Policy was caused by the breaches of contract by the Defendant (and its

predecessors-in-interest). Such breaches, include, among other things, increasing the

COI to recoup past investment losses; increasing the COI to subsidize the losses in

meeting the interest guarantee under the Policy; increasing the COI seeking to

recoup expenses beyond those allowed in the Contract Summary; failing to account

for improved mortality rates when charging the cost of insurance; and shocking the

insurance policy owners so as to induce a cancellation or lapse of their policies.

Defendant (and its predecessors-in-interest) have intentionally, repeatedly, and

continuously breached the Policy of Richard and other class members.

   77. Additionally, contrary to the terms of the Policy and in breach of its duty of

good faith and fair dealing, the increases in the COI by Defendant (and its

predecessors-in-interest) were wholly unrelated to changes of future expectations

regarding mortality. Since the issuance of the Policy, life expectancy has

substantially increased due to mortality improvements, and the duty of good faith

and fair dealing required the Defendant (and its predecessors-in-interest) to reflect

such mortality improvement in COI changes.

   78. Neither the Defendant nor its predecessors-in-interest ever specifically set

forth their specific method used to calculate the COI for a given year. Where such

                                        -31-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 32 of 103




discretion is given to a party to a contract, good faith and fair dealing requires the

discretion be utilized reasonably and fairly to the other party.

   79. If the Defendant (and its predecessors-in-interest) had acted in good faith

and fair dealing as required by law, they would not have sought to collect COI

charges in excess of those allowed by the Policy, but instead would have reduced

the COI because of increased life expectancy. The actions of Defendant (and its

predecessors-in-interest) in failing to account for improved mortality and using

improper factors to increase the COI exhibited bad faith.

   80. The reason Defendant (and its predecessors-in-interest) failed to utilize

improved mortality and life expectancy was not, as required by the Policy, to reflect

future mortality expectations, but to recover for (without limitation) past financial

and investment losses, as well as for administrative expenses they imprudently

limited to the first five years. As such factors are not allowed by the Policy to be

considered in computing COI, Defendant (and its predecessors-in-interest) have

breached the contract of insurance.

   81. Defendant (and its predecessors-in-interest) breached their duty of good

faith and fair dealing by instituting drastic COI increases with the intention of

causing “shock lapses” by insureds like Richard and the class who are in advanced



                                         -32-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 33 of 103




age. Such insureds have paid premiums for years, are more likely to cause Defendant

to pay a death benefit, and cannot be insured at a reasonable rate by other insurers.

   82. The nature of the conduct of the Defendant (and its predecessors-in-interest)

is such that Richard and other class members would be unaware that their insurers

were charging improperly calculated COI rates. For example, Defendant (and their

predecessors-in-interest) possess the actuarial and other information used to

calculate the rates and COI charges. Defendant (and its predecessors-in-interest) did

not disclose such information to Richard and the class members (who would not be

equipped to interpret such data in any regard), and the information regarding the COI

rates and charges were not reasonably discoverable by Richard or the class members

harmed by the breaches of Defendant (and its predecessors-in-interest).

   83. Richard exercised reasonable care and diligence with regards to the Policy.

Richard had no reason to believe his insurer was not computing the COI rate as it

said it would in the Policy. Nor did Richard have any reason to believe that his

insurer would intentionally and shockingly increase his COI so as to cause its

eventual lapse. Indeed, Richard reasonably relied upon the periodic account

statements sent to him as the true indicators of the COI necessary to maintain the

Policy. Richard had no actual or presumptive knowledge of the breaches described



                                        -33-
           Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 34 of 103




herein, Richard was not at fault for failing to discover the breaches, and the facts

showing breach were not reasonably discoverable by Richard.

       84. Defendant (and its predecessors-in-interest) possessed superior knowledge

of their COI rates and calculations and intentionally chose not to disclose such

information to Richard and the other class members. This conduct and suppression

of material information constitutes fraudulent concealment, tolling the statute of

limitations for Richard and the class members.

       85. As direct and proximate result of Defendant (and its predecessors-in-

interest) conduct, Richard and the other class members have been damaged. They

are entitled to receive all damages to remedy this wrongful conduct, with interest.

                                     COUNT III
                                DECLARATORY RELIEF
                                    As to the Class

       86. Since the inception of the Policy, due to Defendant’s breaches of contract,

Richard has paid $345,071.96 for a policy for which he now has no death benefit at

all.

       87. Richard suffered a policy lapse due to shockingly increased premiums at an

age when he cannot procure a new life insurance policy at reasonable rates. The

same has happened or is likely to happen to other members of the Class.



                                          -34-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 35 of 103




   88. Thus, an actual controversy has arisen and now exists between Richard and

the Class members, on the one hand, and Defendant, on the other, concerning the

respective rights and duties of the parties under the Policies of Richard and the Class

members.

   89. Plaintiff contends that Defendant (and its predecessors-in-interest) have

breached the terms of the Policies as set forth in the preceding Counts. These

breaches have caused Richard and the Class to either a) wrongfully suffer a lapse

and/or cancellation of their policies; or b) continue to pay COI charges in excess of

contractual limitations.

   90. Plaintiff therefore seeks a declaration of the parties’ respective rights and

duties under the Policies of Richard and the Class members, and Plaintiff requests

that the Court declare the Defendant (and its predecessors-in-interest) have been in

material breach of the Policies so that future controversies may be avoided.

                          COUNT IV
           FRAUDULENT SUPPRESSION AND CONCEALMENT
                         As to the Class

   91. The Policy obliged the Defendant (and its predecessors-in-interest) to

calculate the COI rates at the start of each contract year. According to the Policy,

the COI is computed as follows:

             The cost is based on the Insured’s:
                   1. sex;
                                        -35-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 36 of 103




                   2. attained age; and
                   3. rate class shown on the Contract Summary for;
                          a. the Initial Stated Amount; and
                          b. each increase in the Stated Amount.
            …
            The cost of insurance rates are shown in the Cost of
            Insurance Table. We may use rates less than those shown.
            We will base these rates only on our future outlook for
            mortality and expenses. Nothing in this Contract will be
            affected by our actual mortality and expense experience.
            We will determine the rates at the start of each contract
            year and will assure them for the next contract year. Any
            change we make in the rates will be on a uniform basis for
            insureds of the same age, sex, duration and rate class.

   92. Travelers, Defendant’s predecessor-in-interest, prepared and made a part of

the Policy a Contract Summary which was attached to the Policy. The Contract

Summary did not give the Defendant (or its predecessors-in-interest) the right to

increase COI rates except in an amount not exceeding 5% of the prior contract year’s

COI rate.

   93. Nonetheless, (as demonstrated in the below chart), Defendant (and its

predecessors-in-interest) regularly increased COI rates in excess of 5% annually,

especially when considering the cumulative increases in the COI rates over the life

of the policy. Defendant (and its predecessors-in-interest) made these charges

without notifying Richard (or the other class members) that they were increasing the




                                       -36-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 37 of 103




COI in excess of contractual limits. Over the years, as shown in the below chart,

Richard has overcharged Richard for the COI in an amount exceeding $173,731.89:

Age Contract       Guaranteed      Est. Monthly    COI from        Annual COI
    Year           5% Monthly      Rate            5% Rate         Actually
                   Rate            Actually        Annual          Charged
                   Per 1,000       Charged Per     Charge
                                   1,000
51    1986-1987    0.3755          0.375996605     $2,245.65       $2,241.26
52    1987-1988    0.394275        0.403910945     $2,357.93       $2,395.42
53    1988-1989    0.41398875      0.430527443     $2,475.83       $2,537.00
54    1989-1990    0.434688188     0.456848657     $2,599.62       $2,674.34
55    1990-1991    0.456422597     0.467858551     $2,729.60       $2,719.77
56    1991-1992    0.479243727     0.492835176     $2,866.08       $2,846.87
57    1992-1993    0.503205913     0.538487206     $3,009.38       $3,109.33
58    1993-1994    0.528366209     0.583437058     $3,159.85       $3,382.10
59    1994-1995    0.554784519     0.620629256     $3,317.85       $3,589.13
60    1995-1996    0.582523745     0.695841506     $3,483.74       $4,019.40
61    1996-1997    0.611649932     0.816683667     $3,657.92       $4,750.86
62    1997-1998    0.642232429     0.946942673     $3,840.82       $5,561.22
63    1998-1999    0.67434405      1.086973355     $4,032.86       $6,443.86
64    1999-2000    0.708061253     1.212683333     $4,234.51       $7,223.59
65    2001-2002    0.743464316     1.306936405     $4,446.23       $7,800.00
66    2002-2003    0.780637531     1.423850641     $4,668.54       $8,503.50
67    2003-2004    0.819669408     1.521077999     $4,901.97       $9,074.83
68    2004-2005    0.860652878     1.631236999     $5,147.07       $9,738.37
69    2005-2006    0.903685522     1.720055861     $5,404.42       $10,262.28
70    2006-2007    0.948869798     1.823298984     $5,674.64       $10,853.93
71    2007-2008    0.996313288     2.07320622      $5,958.37       $12,353.48
72    2008-2009    1.046128953     2.299547127     $6,256.29       $13,732.06
73    2009-2010    1.0984354       2.515258563     $6,569.11       $15,023.00
74    2010-2011    1.15335717      2.759125808     $6,897.56       $16,449.34
75    2011-2012    1.211025029     2.967399968     $7,242.44       $17,658.35
76    2012-2013    1.27157628      3.328278016     $7,604.56       $19,776.46
77    2012-2013    1.335155094     3.734272633     $7,984.79       $22,210.39
78    2013-2014    1.401912849     3.77267897      $8,384.03       $22,474.91
                                      -37-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 38 of 103




 79    2014-2015 1.472008491        4.463532001      $8,803.23        $26,631.08
 80    2015-2016 1.545608916        4.1617617        $9,243.39        $24,882.97
 81    2016-2017 1.622889362        5.390064544      $10,223.79       $32,234.86
                                                     $159,422.07      $333,153.96
                                                     Overcharge       $173,731.89


   94. Further, after Defendant (and its predecessors-in-interest) began incurring

investment losses due to incorrect projections about interest rates and return on

investment (as described in Paragraphs 70-71 herein), they had the specific purpose

and intent of breaching the terms of the Policy, especially when their insureds began

to reach an advanced age, by steeply increasing the COI in order to recover their

financial or investment losses. Defendant (and its predecessors-in-interest)

concealed their intent from Richard and other Class members. Defendant (and its

predecessors-in-interest) in fact did begin increasing the COI using improper factors

to calculate the COI such as, by way of example, outdated mortality information that

failed to account for improvements in mortality since the issuance of the Policy,

expenses in excess of those allowed in the Contract Summary, and financial or

investment losses.

   95. To effectuate its aims, after the issuance of the Policy, the Defendant (and

its predecessors-in-interest) regularly sent out account statements and other account

notices to Richard and the other Class members which did not disclose that the COI


                                        -38-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 39 of 103




had been charged at rates higher than allowed under the Policy. Nor did these

statements disclose the use of improper factors to inflate the COI. The amounts of

the COI set forth in the statements correspond with the amounts that Richard was

charged as set forth in the chart above. The same formulae to compute COI and

premiums were used uniformly on all class members as were used in the

computation of Richard’s COI.

   96. In addition to transmitting statements to Richard and other class members

containing inflated COI charges, Defendant (and its predecessors-in-interest) began

sending notices to Richard and class members demanding ever-increasing

premiums, which resulted from increasing incorrect and fraudulent COI charges.

   97. For example, beginning on July 3, 2014, MetLife/Brighthouse constantly

began sending letters demanding ever-increased payments to maintain his policy.

Richard received such letters on at least the following dates:

             a) A notice from MetLife to Richard dated July 3, 2014

             demanding $6,765.78 to keep the Policy in effect until August 5,

             2014.

             b) A notice from MetLife to Richard dated October 3, 2014, demanding

             $7,298.80 to keep the Policy in effect until November 5, 2014.

             c) A notice from MetLife to Richard dated January 5, 2015, demanding

                                        -39-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 40 of 103




            $7,327.25 to keep the Policy in effect until February 5, 2015.

            d) A notice from MetLife to Richard dated April 2, 2015, demanding

            $8,869.40 to keep the Policy in effect until May 5, 2015.

            e) A notice from MetLife to Richard dated July 2, 2015, demanding

            $9,483.41 to keep the Policy in effect until August 5, 2015.

            f) A notice from MetLife to Richard dated September 17, 2015,

            demanding $7,773.90 to keep the Policy in effect until November 5,

            2015.

            g) A notice from MetLife to Richard dated December 10, 2015,

            demanding $9,723.69 to keep the Policy in effect until January 5, 2016.

   98. Similarly, after MetLife rebranded as Brighthouse, Richard received the

following demands for increased payment to keep the Policy in effect: March 30,

2017 (requiring an increased monthly payment of $2,694.58), June 5, 2017

(demanding a payment of $13,322.70), June 8, 2017 (demanding payment of

$5,238.96), July 12, 2017 (demanding payment of $14,642.28), and September 20,

2017 (demanding payment of $14,243.60).

   99. In response to these demands, Richard would make ever-increasing

payments to MetLife/Brighthouse before Brighthouse canceled the policy.



                                       -40-
         Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 41 of 103




   100. Richard constantly corresponded and called on the telephone with

representatives of Metlife/Brighthouse asking for an explanation of the premium

increases.

   101. After repeated inquiries by Richard and with a lack of communication or

explanation, on November 20, 2017, Brighthouse cancelled Richard’s policy, and

refused to reinstate the Policy unless Richard paid amounts which were in excess of

the allowable COI. For example, on February 7, 2018, Brighthouse demanded

payment of $15,708.64 “to consider reinstatement of your policy.”

   102. The Defendant (and its predecessors-in-interest) made similar uniform

misrepresentations regarding the improperly computed COI charges to the class

members, by way of regular statements or account notices such as the ones described

above.

   103. Additionally, Defendant (and its predecessors-in-interest) have been under

a duty to Richard, the class, and the purchasing public to ensure that their reasonable

expectations were fulfilled in connection with the Policies, such that Defendant (and

its predecessors-in-interest) have an obligation to communicate material facts

regarding the policies to its insureds.

   104. Throughout the term of the Policy, Defendant (and its predecessors-in-

interest) intentionally withheld information from Richard and other Class members

                                          -41-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 42 of 103




and failed to warn its insureds of the danger and implications of interest rates that

were lower than initial projections, including lower cash value accumulations.

   105. For example, Defendant’s predecessor-in-interest, Travelers, persuaded

Richard to replace his whole life policy with a new universal life policy with

illustrations that were based on projected interest rates that were much higher than

they have been in recent memory. When Richard received his “Statement of Policy

Cost and Benefit Information” for his Policy in 1986, Travelers told Richard that

during the twentieth year of the life of the Policy, the projected death benefit would

be $500,000, the projected cash surrender value would be $124,892, and the annual

premium would be $6,489.96. These projections assumed an interest rate of 9.5%.

As it turned out, as of July 4, 2006, the cash value of Richard’s Policy was only

$2,560.89, and Richard had paid $11,300.00 in premiums that year.

   106.   It was never explained to Richard and other class members that a drop in

interest crediting rates might lead to explosive premium increases to make up the

difference. In essence, in order to cover the amount needed to pay the COI,

Defendant (and its predecessors-in-interest) turned what was sold as a life insurance

policy with “flexible payments” into a prohibitively expensive term policy.




                                        -42-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 43 of 103




   107. Further, Defendant (and its predecessors-in-interest) intentionally withheld

information from Richard and other Class members that they would seek to recoup

their own investment or financial losses by steeply increasing the COI charges.

   108. Specifically,   Defendant     (and     its   predecessors-in-interest)   knew,

understood and intended:

            a. the universal life Policy of Richard and class members would not

                remain in force and effect until maturity, which was decades in the

                future (for Richard, in 2030), based upon the premiums collected

                and prevailing market interest rates;

            b. the universal life Policy of Richard (and other class members)

                would, be in danger of lapsing at some point after the 16 th contract

                year (as set forth in the “Table of Values” in the Contract Summary),

                but before maturity unless Richard and the class paid shockingly

                increased premiums;

            c. the requirements for the COI calculation in the Policy would not be

                followed, but the Defendant (and its predecessors-in-interest) would

                substantially and shockingly increase the COI so as to bring about

                the lapse of the Policy of Richard and class members; and,



                                        -43-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 44 of 103




             d. the Defendant (and its predecessors-in-interest) would attempt to

                recoup lower investment earnings, while also increasing COI’s and

                thereby premiums, based on factors other than future outlook for

                mortality and expenses, as stipulated by the Policy.

   109. The conduct of the Defendant (and its predecessors-in-interest), in

collecting excessive COI charges to which they were not entitled, was fraudulent.

Each account statement and each demand for increased premiums were tantamount

to actual fraud. The Defendant (and its predecessors-in-interest) knew, but did not

disclose, that the premiums resulted from the use of COI rates in excess of 5% of the

prior years’ stated COI rates. Further, the Defendant (and its predecessors-in-interest

knew, but did not disclose, that their COI computation included the use of factors

not allowed by the terms and conditions of the Policy.

   110. Similarly fraudulent was the Defendant’s (and its predecessors-in-

interest’s) intentional suppression, concealment, and failure to warn Richard and the

class of the material information set forth above regarding the faulty product design

and the improper charging of excessive COI.

   111. The Defendant (and its predecessors-in-interest) knew its representations

and actions to conceal were fraudulent, and they made them with the intent to harm.



                                         -44-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 45 of 103




   112. Each of the statements Defendant (and its predecessors-in-interest) made

regarding the COI were material. The statements and the actions to conceal

information were part of a fraud perpetrated by the Defendant (and its predecessors-

in-interest) in order to unlawfully obtain premiums. The funds paid to Defendant

(and its predecessors-in-interest) caused Richard and the class to pay illegal

premiums in order to maintain their policies.

   113. Richard and the class relied upon the annual statements containing the COI

charges to their detriment by paying the excessive COI in order to keep their policies

in effect. Similarly, Richard and the class relied upon the concealment of the impact

of the flawed product design features to their detriment by paying the excessive COI

in order to keep their policies in effect.

   114. Richard and the class members were entitled to rely upon their insurers’

representations and their strategic silence to keep their policies in full force and

effect. If Richard and the other class members had known the true state of affairs,

they would have made different financial decisions rather than pay exorbitant COI

increases to continue insurance policies they had no realistic chance of maintaining

to maturity.




                                             -45-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 46 of 103




   115. The fraud of the Defendant (and its predecessors-in-interest) ultimately

caused Richard’s Policy to lapse after he paid premiums in the amount of

$345,071.96.

   116. The Defendant (and its predecessors-in-interest) knew that their

representations and silence would be relied upon by Richard and the class.

Defendant (and its predecessors-in-interest) intended to defraud Richard and the

class out of their premiums and, ultimately, to cause their policies to lapse so as to

avoid payment of the policies upon the maturity of the Policies or upon the deaths

of the insureds.

   117. In this way, the Defendant (and its predecessors-in-interest) planned to

obtain, and did obtain, the benefit of the payment of premiums by Richard and the

class members over a period of years without any reasonable explanation of the

impact of the flawed product design features.

   118. The Defendant (and its predecessors-in-interest) knew and intended that,

as Richard and the class members reached or neared the end of their working life

and entered retirement, they would not be able to pay the increased premiums and

their policies would lapse.

   119. Defendant (and its predecessors-in-interest) were in exclusive possession

of the actuarial and other information used to calculate the COI rates and charges,

                                        -46-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 47 of 103




and neither Defendant nor its predecessors-in-interest disclosed such information to

Richard and the class members, who would not be equipped to interpret such data in

any regard.   The information regarding the COI rates and charges were not

reasonably discoverable by Richard or the class members harmed by the breaches of

Defendant (and its predecessors-in-interest).

   120. Richard exercised reasonable care and diligence with regards to the Policy.

Richard had no reason to believe his insurer was not computing the COI rate as it

said it would in the Policy. Nor did Richard have any reason to believe that his

insurer would intentionally and shockingly increase his COI so as to cause its

eventual lapse. Indeed, Richard reasonably relied upon the periodic account

statements sent to him as the true indicators of the COI necessary to maintain the

Policy. Richard had no actual or presumptive knowledge of the breaches described

herein, Richard was not at fault for failing to discover the breaches, and the facts

showing breach were not reasonably discoverable by Richard.

   121. As Defendant (and its predecessors-in-interest) possessed superior

knowledge of their COI calculations and as they intentionally chose not to disclose

such information to Richard and the other class members, the conduct and

suppression of material information alleged herein should toll the statute of



                                        -47-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 48 of 103




limitations as to all claims asserted in this Complaint, so as to allow the recovery of

damages from the issuance of the Policy to the filing of this Complaint.

   122. On behalf of himself and the class, Richard seeks all damages and

consequential damages proximately caused by the conduct of Defendant (and its

predecessors-in-interest).

   123. Richard and the class are entitled to recover from the Defendant an award

of punitive damages without limitation in an amount so as to deter such activity as

alleged in this Complaint in the future.

                               COUNT V
                      UNIFORM AND WRITTEN FRAUD
                             As to the Class

   124. The Policy obliged the Defendant (and its predecessors-in-interest) to

calculate the COI rates at the start of each contract year. According to the Policy,

the COI is computed as follows:

             The cost is based on the Insured’s:
                   1. sex;
                   2. attained age; and
                   3. rate class shown on the Contract Summary for;
                          a. the Initial Stated Amount; and
                          b. each increase in the Stated Amount.
             …
             The cost of insurance rates are shown in the Cost of
             Insurance Table. We may use rates less than those shown.
             We will base these rates only on our future outlook for
             mortality and expenses. Nothing in this Contract will be

                                           -48-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 49 of 103




             affected by our actual mortality and expense experience.
             We will determine the rates at the start of each contract
             year and will assure them for the next contract year. Any
             change we make in the rates will be on a uniform basis for
             insureds of the same age, sex, duration and rate class.


   125. Travelers, Defendant’s predecessor-in-interest, prepared and made a part

of the Policy a Contract Summary which was attached to the Policy. The Contract

Summary did not give the Defendant (or its predecessors-in-interest) the right to

increase COI rates except in an amount not exceeding 5% of the prior contract year’s

COI rates.

   126. Nonetheless, (as demonstrated in the below chart), Defendant (and its

predecessors-in-interest) regularly increased COI rates in excess of 5% annually,

especially when considering the cumulative increases in the COI rates over the life

of the policy.   Defendant (and its predecessors-in-interest) made these charges

without notifying Richard (or the other class members) that they were increasing the

COI in excess of contractual limits. Over the years, as shown in the below chart,

Richard has overcharged Richard for the COI in an amount exceeding $173,731.89:

 Age Contract       Guaranteed      Est. Monthly     COI from        Annual COI
     Year           5% Monthly      Rate             5% Rate         Actually
                    Rate            Actually         Annual          Charged
                    Per 1,000       Charged Per      Charge
                                    1,000
 51    1986-1987 0.3755             0.375996605      $2,245.65       $2,241.26

                                       -49-
     Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 50 of 103




52   1987-1988   0.394275      0.403910945    $2,357.93      $2,395.42
53   1988-1989   0.41398875    0.430527443    $2,475.83      $2,537.00
54   1989-1990   0.434688188   0.456848657    $2,599.62      $2,674.34
55   1990-1991   0.456422597   0.467858551    $2,729.60      $2,719.77
56   1991-1992   0.479243727   0.492835176    $2,866.08      $2,846.87
57   1992-1993   0.503205913   0.538487206    $3,009.38      $3,109.33
58   1993-1994   0.528366209   0.583437058    $3,159.85      $3,382.10
59   1994-1995   0.554784519   0.620629256    $3,317.85      $3,589.13
60   1995-1996   0.582523745   0.695841506    $3,483.74      $4,019.40
61   1996-1997   0.611649932   0.816683667    $3,657.92      $4,750.86
62   1997-1998   0.642232429   0.946942673    $3,840.82      $5,561.22
63   1998-1999   0.67434405    1.086973355    $4,032.86      $6,443.86
64   1999-2000   0.708061253   1.212683333    $4,234.51      $7,223.59
65   2001-2002   0.743464316   1.306936405    $4,446.23      $7,800.00
66   2002-2003   0.780637531   1.423850641    $4,668.54      $8,503.50
67   2003-2004   0.819669408   1.521077999    $4,901.97      $9,074.83
68   2004-2005   0.860652878   1.631236999    $5,147.07      $9,738.37
69   2005-2006   0.903685522   1.720055861    $5,404.42      $10,262.28
70   2006-2007   0.948869798   1.823298984    $5,674.64      $10,853.93
71   2007-2008   0.996313288   2.07320622     $5,958.37      $12,353.48
72   2008-2009   1.046128953   2.299547127    $6,256.29      $13,732.06
73   2009-2010   1.0984354     2.515258563    $6,569.11      $15,023.00
74   2010-2011   1.15335717    2.759125808    $6,897.56      $16,449.34
75   2011-2012   1.211025029   2.967399968    $7,242.44      $17,658.35
76   2012-2013   1.27157628    3.328278016    $7,604.56      $19,776.46
77   2012-2013   1.335155094   3.734272633    $7,984.79      $22,210.39
78   2013-2014   1.401912849   3.77267897     $8,384.03      $22,474.91
79   2014-2015   1.472008491   4.463532001    $8,803.23      $26,631.08
80   2015-2016   1.545608916   4.1617617      $9,243.39      $24,882.97
81   2016-2017   1.622889362   5.390064544    $10,223.79     $32,234.86
                                              $159,422.07    $333,153.96
                                              Overcharge     $173,731.89




                                  -50-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 51 of 103




   127. Further, after Defendant (and its predecessors-in-interest) began incurring

investment losses due to incorrect projections about interest rates and return on

investment (as described in Paragraphs 70-71 herein), they had the specific purpose

and intent of breaching the terms of the Policy, especially when their insureds began

to reach an advanced age, by steeply increasing the COI in order to recover their

financial or investment losses. Defendant (and its predecessors-in-interest)

concealed their intent from Richard and other Class members. Defendant (and its

predecessors-in-interest) in fact did begin increasing the COI using improper factors

to calculate the COI such as, by way of example, outdated mortality information that

failed to account for improvements in mortality since the issuance of the Policy,

expenses in excess of those allowed in the Contract Summary, and financial or

investment losses.

   128. After the issuance of the Policy, the Defendant (and its predecessors-in-

interest) regularly sent out account statements and other account notices to Richard

and the other Class members which did not disclose that the COI had been charged

at rates higher than allowed under the Policy. Nor did these statements disclose the

use of improper factors to inflate the COI. The amounts of the COI set forth in the

statements correspond with the amounts that Richard was charged as set forth in the

chart above. The same formulae to compute the fraudulent COI charges and

                                        -51-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 52 of 103




premiums were used uniformly on all class members as were used in the

computation of Richard’s COI.

   129. In addition to transmitting statements to Richard and other class members

containing inflated COI charges, Defendant (and its predecessors-in-interest) began

sending notices to Richard and class members demanding ever-increasing

premiums, which resulted from increasing incorrect and fraudulent COI charges.

   130. For example, beginning on July 3, 2014, MetLife/Brighthouse constantly

began sending letters demanding ever-increased payments to maintain his policy.

Richard received such letters on at least the following dates:

             a) A notice from MetLife to Richard dated July 3, 2014

             demanding $6,765.78 to keep the Policy in effect until August 5,

             2014.

             b) A notice from MetLife to Richard dated October 3, 2014, demanding

             $7,298.80 to keep the Policy in effect until November 5, 2014.

             c) A notice from MetLife to Richard dated January 5, 2015, demanding

             $7,327.25 to keep the Policy in effect until February 5, 2015.

             d) A notice from MetLife to Richard dated April 2, 2015, demanding

             $8,869.40 to keep the Policy in effect until May 5, 2015.

             e) A notice from MetLife to Richard dated July 2, 2015, demanding

                                        -52-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 53 of 103




             $9,483.41 to keep the Policy in effect until August 5, 2015.

             f) A notice from MetLife to Richard dated September 17, 2015,

             demanding $7,773.90 to keep the Policy in effect until November 5,

             2015.

             g) A notice from MetLife to Richard dated December 10, 2015,

             demanding $9,723.69 to keep the Policy in effect until January 5, 2016.

   131. Similarly, after MetLife rebranded as Brighthouse, Richard received the

following demands for increased payment to keep the Policy in effect: March 30,

2017 (requiring an increased monthly payment of $2,694.58), June 5, 2017

(demanding a payment of $13,322.70), June 8, 2017 (demanding payment of

$5,238.96), July 12, 2017 (demanding payment of $14,642.28), and September 20,

2017 (demanding payment of $14,243.60).

   132. In response to these demands, Richard would make ever-increasing

payments to MetLife/Brighthouse before Brighthouse canceled the policy.

   133. Richard constantly corresponded and called on the telephone with

representatives of Metlife/Brighthouse asking for an explanation of the premium

increases.

   134. After repeated inquiries by Richard and with a lack of communication or

explanation, on November 20, 2017, Brighthouse cancelled Richard’s policy, and

                                        -53-
         Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 54 of 103




refused to reinstate the Policy unless Richard paid amounts which were in excess of

the allowable COI. For example, on February 7, 2018, Brighthouse demanded

payment of $15,708.64 “to consider reinstatement of your policy.”

   135. The Defendant (and its predecessors-in-interest) made similar uniform

misrepresentations regarding the improperly computed COI charges to the class

members, by way of regular statements or account notices such as the ones described

above.

   136. Each account statement and each demand for increased premiums were

tantamount to actual fraud. The Defendant (and its predecessors-in-interest) knew,

but did not disclose, that the premiums resulted from the use of COI rates in excess

of 5% of the prior years’ stated COI rates. Further, the Defendant (and its

predecessors-in-interest) had actual knowledge that their COI computation included

the use of factors not allowed by the terms and conditions of the Policy.

   137. The Defendant (and its predecessors-in-interest) knew the statements

contained therein regarding the COI charges were fraudulent when made, and they

made them with the intent to harm.

   138. Richard and the class relied upon such statements regarding the COI

charges to their detriment by paying the excessive COI in order to keep their policies

in effect.

                                        -54-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 55 of 103




   139. If Richard and the other class members knew the true state of affairs, they

would have made different financial decisions rather than pay exorbitant COI

increases to continue insurance policies they had no realistic chance of maintaining

to maturity.

   140. Each of the statements Defendant (and its predecessors-in-interest) made

regarding the COI were material. The statements were part of a fraud perpetrated by

the Defendant (and its predecessors-in-interest) in order to unlawfully obtain

premiums. The funds paid to Defendant (and its predecessors-in-interest) caused

Richard and the class to pay illegal premiums in order to maintain their policies.

   141. Richard and the class were entitled to rely on the representations of the

Defendant (and its predecessors-in-interest) in order to keep their policies in full

force and effect.

   142. The fraud of the Defendant (and its predecessors-in-interest) ultimately

caused Richard’s Policy to lapse after he paid premiums in the amount of

$345,071.96.

   143. The Defendant (and its predecessors-in-interest) knew that their

representations would be relied upon by Richard and the class. Defendant (and its

predecessors-in-interest) made these representations with the intent to defraud

Richard and the class out of their premiums and, ultimately, to cause their policies

                                        -55-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 56 of 103




to lapse so as to avoid payment of the policies upon the maturity of the Policies or

upon the deaths of the insureds.

   144. The actions of Defendant (and its predecessors-in-interest) in fraudulently

computing COI was uniform among all members of the class.

   145. The nature of the conduct of the Defendant (and its predecessors-in-

interest) is such that Richard and other class members would be unaware that their

insurers were charging improperly calculated COI rates. For example, Defendant

(and their predecessors-in-interest) possess the actuarial and other information used

to calculate the rates and COI charges. Defendant (and its predecessors-in-interest)

did not disclose such information to Richard and the class members (who would not

be equipped to interpret such data in any regard), and the information regarding the

COI rates and charges were not reasonably discoverable by Richard or the class

members harmed by the breaches of Defendant (and its predecessors-in-interest).

   146. Richard exercised reasonable care and diligence with regards to the Policy.

Richard had no reason to believe his insurer was not computing the COI rate as it

said it would in the Policy. Nor did Richard have any reason to believe that his

insurer would intentionally and shockingly increase his COI so as to cause its

eventual lapse. Indeed, Richard reasonably relied upon the periodic account

statements sent to him as the true indicators of the COI necessary to maintain the

                                        -56-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 57 of 103




Policy. Richard had no actual or presumptive knowledge of the breaches described

herein, Richard was not at fault for failing to discover the breaches, and the facts

showing breach were not reasonably discoverable by Richard.

   147. Defendant (and its predecessors-in-interest) possessed superior knowledge

of their COI rates and calculations and intentionally chose not to disclose such

information to Richard and the other class members. This conduct and suppression

of material information constitutes fraudulent concealment, tolling the statute of

limitations for Richard and the class members as to all claims asserted herein.

   148. On behalf of himself and the class, Richard seeks all damages and

consequential damages proximately caused by the conduct of Defendant (and its

predecessors-in-interest).

   149. Richard and the class are entitled to recover from Defendant an award of

punitive damages without limitation in an amount so as to deter such activity as

alleged in this Complaint in the future.

                            COUNT VI
 VIOLATION OF THE RACETEERING INFLUENCED AND CORRUPT
                     ORGANIZATIONS ACT
          Ga. Code § 16-14-1 et. seq. (hereinafter “RICO”)
                    As to the Georgia Subclass




                                           -57-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 58 of 103




   150. The Policy obliged the Defendant (and its predecessors-in-interest) to

calculate the COI rates at the start of each contract year. According to the Policy,

the COI is computed as follows:

             The cost is based on the Insured’s:
                   1. sex;
                   2. attained age; and
                   3. rate class shown on the Contract Summary for;
                          a. the Initial Stated Amount; and
                          b. each increase in the Stated Amount.
             …
             The cost of insurance rates are shown in the Cost of
             Insurance Table. We may use rates less than those shown.
             We will base these rates only on our future outlook for
             mortality and expenses. Nothing in this Contract will be
             affected by our actual mortality and expense experience.
             We will determine the rates at the start of each contract
             year and will assure them for the next contract year. Any
             change we make in the rates will be on a uniform basis for
             insureds of the same age, sex, duration and rate class.


   151. Travelers, Defendant’s predecessor-in-interest, prepared and made a part of

the Policy a Contract Summary which was attached to the Policy. The Contract

Summary did not give the Defendant (or its predecessors-in-interest) the right to

increase COI rates except in an amount not exceeding 5% of the prior contract year’s

COI rates.

   152. Nonetheless, (as demonstrated in the below chart), Defendant (and its

predecessors-in-interest) regularly increased COI rates in excess of 5% annually,

                                       -58-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 59 of 103




especially when considering the cumulative increases in the COI rates over the life

of the policy.   Defendant (and its predecessors-in-interest) made these charges

without notifying Richard (or the other subclass members) that they were increasing

the COI in excess of contractual limits. Over the years, as shown in the below chart,

Richard has overcharged Richard for the COI in an amount exceeding $173,731.89:

 Age Contract       Guaranteed      Est. Monthly     COI from         Annual COI
     Year           5% Monthly      Rate             5% Rate          Actually
                    Rate            Actually         Annual           Charged
                    Per 1,000       Charged Per      Charge
                                    1,000
 51    1986-1987    0.3755          0.375996605      $2,245.65        $2,241.26
 52    1987-1988    0.394275        0.403910945      $2,357.93        $2,395.42
 53    1988-1989    0.41398875      0.430527443      $2,475.83        $2,537.00
 54    1989-1990    0.434688188     0.456848657      $2,599.62        $2,674.34
 55    1990-1991    0.456422597     0.467858551      $2,729.60        $2,719.77
 56    1991-1992    0.479243727     0.492835176      $2,866.08        $2,846.87
 57    1992-1993    0.503205913     0.538487206      $3,009.38        $3,109.33
 58    1993-1994    0.528366209     0.583437058      $3,159.85        $3,382.10
 59    1994-1995    0.554784519     0.620629256      $3,317.85        $3,589.13
 60    1995-1996    0.582523745     0.695841506      $3,483.74        $4,019.40
 61    1996-1997    0.611649932     0.816683667      $3,657.92        $4,750.86
 62    1997-1998    0.642232429     0.946942673      $3,840.82        $5,561.22
 63    1998-1999    0.67434405      1.086973355      $4,032.86        $6,443.86
 64    1999-2000    0.708061253     1.212683333      $4,234.51        $7,223.59
 65    2001-2002    0.743464316     1.306936405      $4,446.23        $7,800.00
 66    2002-2003    0.780637531     1.423850641      $4,668.54        $8,503.50
 67    2003-2004    0.819669408     1.521077999      $4,901.97        $9,074.83
 68    2004-2005    0.860652878     1.631236999      $5,147.07        $9,738.37
 69    2005-2006    0.903685522     1.720055861      $5,404.42        $10,262.28
 70    2006-2007    0.948869798     1.823298984      $5,674.64        $10,853.93
 71    2007-2008    0.996313288     2.07320622       $5,958.37        $12,353.48
 72    2008-2009    1.046128953     2.299547127      $6,256.29        $13,732.06
                                        -59-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 60 of 103




 73    2009-2010     1.0984354      2.515258563      $6,569.11        $15,023.00
 74    2010-2011     1.15335717     2.759125808      $6,897.56        $16,449.34
 75    2011-2012     1.211025029    2.967399968      $7,242.44        $17,658.35
 76    2012-2013     1.27157628     3.328278016      $7,604.56        $19,776.46
 77    2012-2013     1.335155094    3.734272633      $7,984.79        $22,210.39
 78    2013-2014     1.401912849    3.77267897       $8,384.03        $22,474.91
 79    2014-2015     1.472008491    4.463532001      $8,803.23        $26,631.08
 80    2015-2016     1.545608916    4.1617617        $9,243.39        $24,882.97
 81    2016-2017     1.622889362    5.390064544      $10,223.79       $32,234.86
                                                     $159,422.07      $333,153.96
                                                     Overcharge       $173,731.89


   153. Further, after Defendant (and its predecessors-in-interest) began incurring

investment losses due to incorrect projections about interest rates and return on

investment (as described in Paragraphs 70-71 herein), they had the specific purpose

and intent of breaching the terms of the Policy, especially when their insureds began

to reach an advanced age, by steeply increasing the COI in order to recover their

financial or investment losses. Defendant (and its predecessors-in-interest)

concealed their intent from Richard and other subclass members. Defendant (and its

predecessors-in-interest) in fact did begin increasing the COI using improper factors

to calculate the COI such as, by way of example, outdated mortality information that

failed to account for improvements in mortality since the issuance of the Policy,

expenses in excess of those allowed in the Contract Summary, and financial or

investment losses.


                                        -60-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 61 of 103




   154. After the issuance of the Policy, the Defendant (and its predecessors-in-

interest) regularly sent out account statements and other account notices to Richard

and the other subclass members which did not disclose that the COI had been

charged at rates higher than allowed under the Policy. Nor did these statements

disclose the use of improper factors to inflate the COI. The amounts of the COI set

forth in the statements correspond with the amounts that Richard was charged as set

forth in the above chart. The same formulae to compute the fraudulent COI charges

and premiums were used uniformly on all subclass members as were used in the

computation of Richard’s COI.

   155. In addition to transmitting statements to Richard and other subclass

members containing inflated COI charges, Defendant (and its predecessors-in-

interest) began sending notices to Richard and subclass members demanding ever-

increasing premiums, which resulted from increasing incorrect and fraudulent COI

charges.

   156. For example, beginning on July 3, 2014, MetLife/Brighthouse constantly

began sending letters demanding ever-increased payments to maintain his policy.

Richard received such letters on at least the following dates:

             a) A notice from MetLife to Richard dated July 3, 2014

             demanding $6,765.78 to keep the Policy in effect until August 5,

                                        -61-
      Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 62 of 103




            2014.

            b) A notice from MetLife to Richard dated October 3, 2014, demanding

            $7,298.80 to keep the Policy in effect until November 5, 2014.

            c) A notice from MetLife to Richard dated January 5, 2015, demanding

            $7,327.25 to keep the Policy in effect until February 5, 2015.

            d) A notice from MetLife to Richard dated April 2, 2015, demanding

            $8,869.40 to keep the Policy in effect until May 5, 2015.

            e) A notice from MetLife to Richard dated July 2, 2015, demanding

            $9,483.41 to keep the Policy in effect until August 5, 2015.

            f) A notice from MetLife to Richard dated September 17, 2015,

            demanding $7,773.90 to keep the Policy in effect until November 5,

            2015.

            g) A notice from MetLife to Richard dated December 10, 2015,

            demanding $9,723.69 to keep the Policy in effect until January 5, 2016.

   157. Similarly, after MetLife rebranded as Brighthouse, Richard received the

following demands for increased payment to keep the Policy in effect: March 30,

2017 (requiring an increased monthly payment of $2,694.58), June 5, 2017

(demanding a payment of $13,322.70), June 8, 2017 (demanding payment of



                                       -62-
         Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 63 of 103




$5,238.96), July 12, 2017 (demanding payment of $14,642.28), and September 20,

2017 (demanding payment of $14,243.60).

   158. In response to these demands, Richard would make ever-increasing

payments to MetLife/Brighthouse before Brighthouse canceled the policy.

   159. Richard constantly corresponded and called on the telephone with

representatives of Metlife/Brighthouse asking for an explanation of the premium

increases.

   160. After repeated inquiries by Richard and with a lack of communication or

explanation, on November 20, 2017, Brighthouse cancelled Richard’s policy, and

refused to reinstate the Policy unless Richard paid amounts which were in excess of

the allowable COI. For example, on February 7, 2018, Brighthouse demanded

payment of $15,708.64 “to consider reinstatement of your policy.”

   161. The Defendant (and its predecessors-in-interest) made similar uniform

misrepresentations regarding the improperly computed COI charges to the subclass

members, by way of regular statements or account notices such as the ones described

above.

   162. Each account statement and each demand for increased premiums were

tantamount to actual fraud. The Defendant (and its predecessors-in-interest) knew,

but did not disclose, that the premiums resulted from the use of COI rates in excess

                                       -63-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 64 of 103




of 5% of the prior years’ stated COI rates. Further, the Defendant (and its

predecessors-in-interest) had actual knowledge that their COI computation included

the use of factors not allowed by the terms and conditions of the Policy.

   163. The Defendant (and its predecessors-in-interest) knew the statements

contained therein regarding the COI charges were fraudulent when made, and they

made them with the intent to harm.

   164. Richard and the subclass relied upon such statements regarding the COI

charges to their detriment by paying the excessive COI in order to keep their policies

in effect.

   165. If Richard and the other subclass members knew the true state of affairs,

they would have made different financial decisions rather than pay exorbitant COI

increases to continue insurance policies they had no realistic chance of maintaining

to maturity.

   166. Each of the statements Defendant (and its predecessors-in-interest) made

regarding the COI were material. The statements were part of a fraud perpetrated by

the Defendant (and its predecessors-in-interest) in order to unlawfully obtain

premiums. The funds paid to Defendant (and its predecessors-in-interest) caused

Richard and the subclass to pay illegal premiums in order to maintain their policies.



                                        -64-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 65 of 103




   167. Richard and the subclass were entitled to rely on the representations of the

Defendant (and its predecessors-in-interest) in order to keep their policies in full

force and effect.

   168. The fraud of the Defendant (and its predecessors-in-interest) ultimately

caused Richard’s Policy to lapse after he paid premiums in the amount of

$345,071.96.

   169. The Defendant (and its predecessors-in-interest) knew that their

representations would be relied upon by Richard and the subclass. Defendant (and

its predecessors-in-interest) made these representations with the intent to defraud

Richard and the subclass out of their premiums and to cause their policies to lapse

so as to avoid payment of the policies upon the maturity of the Policies or upon the

deaths of the insureds.

   170. The facts set forth above serve as the basis for the various predicate acts

alleged herein.

   171. Defendant (and its predecessors-in-interest) may be defined as an

“enterprise” pursuant to O.C.G.A. § 16-4-3(3).

   172. Defendant (and its predecessors-in-interest) have engaged in a “pattern of

racketeering activity” as defined in O.C.G.A. § 16-14-3 by, among other things,

engaging in the following activities:

                                        -65-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 66 of 103




     (a) Mail and Wire Fraud. Defendant (and its predecessors-in-interest)

     have demanded and sought to collect improperly inflated cost of

     insurance payments from insured like Richard for which they are not

     entitled. Defendant (and its predecessors-in-interest) have done this by:

     transmitting letters demanding payment; collecting payment through

     various means (including accepting checks, automatic drafts, and wires,

     and by improperly crediting excessive amounts against the cash

     accumulation accounts of insured); and transmitting statements

     reflecting improperly inflated cost of insurance payments. These

     transmittals occurred across state lines. Defendant (and its

     predecessors-in-interest) wrongfully utilized interstate mails and wires

     to provide false and improper demands for payment of premiums which

     Defendant (and its predecessors-in-interest) knew were false in order to

     obtain property to which they were not entitled. Defendant (and its

     predecessors-in-interest) knowingly devised this scheme to defraud and

     to obtain money or property by means of false or fraudulent pretenses

     and representations. Defendant (and its predecessors-in-interest) acted

     with the specific intent to deprive Richard and the subclass of money

     paid in premiums and to increase the probability Richard and the

                                -66-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 67 of 103




     subclass would be required to lapse or cancel their policies, thereby

     unlawfully enriching the Defendant (and its predecessors-in-interest).

     The conduct of Defendant (and its predecessors-in-interest) described

     herein constitutes repeated and continuous violations of 18 U.S.C.

     §1341 (mail fraud), and 18 U.S.C. § 1343 (wire fraud), and conspiracy

     to violate the same. Such conduct is defined as racketeering activity by

     18 U.S.C. § 1961, and thereby by O.C.G.A. § 16-14-3(5)(C).

     (b) Theft by Deception. Defendant (and its predecessors-in-interest)

     have demanded and collected improperly inflated cost of insurance

     payments from insured like Richard for which they are not entitled. By

     failing to disclose that they were not entitled to the cost of insurance

     payments they demanded and collected, Defendant (and its

     predecessors-in-interest) have obtained property from insured like

     Richard and other members of the subclass by deceitful means or artful

     practice with the intention of depriving them of their personal property.

     Defendant (and its predecessors-in-interest) deceived Richard and the

     other subclass members by: creating the impression that they were

     charging cost of insurance rates allowed by the policy, when Defendant

     (and its predecessors-in-interest) knew that they were improperly

                                -67-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 68 of 103




     increasing the cost of insurance rates or using improper factors to

     calculate such rates; failing to inform Richard and other subclass

     members that they had been demanding and collecting improperly

     inflated cost of insurance rates to keep policies from lapsing; and, by

     failing to disclose its methodology for computation of cost of insurance

     to Richard and other subclass members, preventing Richard and the

     subclass members from acquiring information pertinent to the

     disposition of the property. These deceitful means and artful practices

     included falsity of matters of pecuniary significance, calculated to

     deceive a reasonable and ordinary insured. Such conduct is defined as

     Theft by Deception by O.C.G.A. § 16-8-3 and thereby as racketeering

     activity pursuant to O.C.G.A. § 16-14-3(5)(A)(xii).

     (c) Theft by Taking and Theft by Conversion. Defendant (and its

     predecessors-in-interest) have collected improperly inflated cost of

     insurance payments from Richard and other members of the subclass

     by applying the funds in their cash accumulation accounts. Defendant

     (and its predecessors-in-interest) lawfully obtained the funds of Richard

     and other subclass members by collecting premium payments to fund

     cost of insurance charges and the cash accumulation accounts.

                                -68-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 69 of 103




            Defendant (and its predecessors-in-interest) were only authorized to

            apply funds from the cash accumulation accounts to pay for cost of

            insurance charges they were entitled to charge under the Policy.

            However, Defendant (and its predecessors-in-interest) knowingly

            converted the funds to their own use in violation of the contractually

            mandated parameters for setting the cost of insurance, depriving

            Richard and other members of the subclass of the funds they were

            properly entitled to in the process.        Such conduct meets the

            requirements of Theft by Taking as defined in O.C.G.A. § 16-8-2 and

            the requirements of Theft by Conversion, as defined by O.C.G.A. § 16-

            8-4, and thereby as racketeering activity pursuant to O.C.G.A. § 16-14-

            3(5)(A)(xii).

   173. O.C.G.A. § 16-14-4(a) makes it “unlawful for any person, through a

pattern of racketeering activity or proceeds derived therefrom, to acquire or

maintain, directly or indirectly, any interest in or control of any enterprise, real

property, or personal property of any nature, including money.”

   174. Defendant (and its predecessors-in-interest) have acquired and maintained

money procured through a pattern of racketeering activity as described herein from

Richard and the subclass.

                                       -69-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 70 of 103




   175. Defendant (and its predecessors-in-interest) have, through a pattern of

racketeering activity or proceeds derived therefrom, intentionally acquired and/or

maintained an interest in their respective enterprises.

   176. Defendant (and its predecessors-in-interest) have violated O.C.G.A. § 16-

14-4(b) by conducting or participating in the pattern of racketeering activity

specified above.

   177. O.C.G.A. § 16-14-4(c) makes it illegal to conspire with others to take,

receive or maintain property, including money, resulting from a racketeering

activity, and to conspire to conduct or participate in the pattern of racketeering

activity. Defendant (and its predecessors-in-interest), acting through their officers

and employees, have conspired to acquire and obtain money from racketeering

activities, and to conduct or participate in the pattern of racketeering activity.

   178. O.C.G.A. § 16-14-4(c) makes it illegal to, through a pattern of racketeering

activity or proceeds derived therefore, conspire with others to acquire or maintain an

interest in an enterprise. Defendant (and its predecessors-in-interest), acting through

their officers and employees, have conspired to acquire or maintain an interest in

their respective enterprises.

   179. The actions of Defendant (and its predecessors-in-interest), through their

pattern of racketeering activity, caused Richard and the subclass to sustain losses.

                                          -70-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 71 of 103




   180. The nature of the conduct of the Defendant (and its predecessors-in-

interest) is such that Richard and other class members would be unaware that their

insurers were charging improperly calculated COI rates. For example, Defendant

(and their predecessors-in-interest) possess the actuarial and other information used

to calculate the rates and COI charges. Defendant (and its predecessors-in-interest)

did not disclose such information to Richard and the class members (who would not

be equipped to interpret such data in any regard), and the information regarding the

COI rates and charges were not reasonably discoverable by Richard or the class

members harmed by the breaches of Defendant (and its predecessors-in-interest).

   181. Richard exercised reasonable care and diligence with regards to the Policy.

Richard had no reason to believe his insurer was not computing the COI rate as it

said it would in the Policy. Nor did Richard have any reason to believe that his

insurer would intentionally and shockingly increase his COI so as to cause its

eventual lapse. Indeed, Richard reasonably relied upon the periodic account

statements sent to him as the true indicators of the COI necessary to maintain the

Policy. Richard had no actual or presumptive knowledge of the breaches described

herein, Richard was not at fault for failing to discover the breaches, and the facts

showing breach were not reasonably discoverable by Richard.



                                        -71-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 72 of 103




   182. Defendant (and its predecessors-in-interest) possessed superior knowledge

of their COI rates and calculations and intentionally chose not to disclose such

information to Richard and the other class members. This conduct and suppression

of material information constitutes fraudulent concealment, tolling the statute of

limitations for Richard and the class members.

   183. Richard is entitled to recover treble damages for his loss, punitive damages

and attorney fees.

   184. The actions of the Defendant (and its predecessors-in-interest) in regard to

the fraud and violation of the RICO Act were intentional acts and with a specific

intent to harm Richard and the Georgia subclass.

   185. Richard and the members of the Georgia subclass are entitled to recover

from the Defendant an award of punitive damages without limitation in an amount

so as to punish the Defendant and to from such activity as alleged in this Complaint

in the future.

   186. Richard and the subclass are entitled to recover attorney fees for the

violation of the RICO Act pursuant to O.C.G.A. § 16-14-6(c).

                                  COUNT VII
                                   INTEREST
                           As to the Georgia Subclass



                                       -72-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 73 of 103




   187. The amounts overcharged by the Defendant (and its predecessors-in-

interest) as part of their scheme described herein are easily computed to a finite

number, and are, therefore, liquidated. The Defendant is liable for interest at the rate

of 7% on the overcharges as they are liquidated amounts, and such interest is

authorized pursuant to O.C.G.A. § 7-4-15 and 7-4-2, for which Richard and the

members of the Georgia subclass are entitled to recover.

                                  COUNT VIII
                                ATTORNEY FEES

   188. The actions of the Defendant as described herein have been in bad faith.

Further, the Defendant has been stubbornly litigious and caused Richard and the

class unnecessary trouble and expense.

   189. Richard and the class are entitled to recover attorney fees pursuant to

O.C.G.A. § 13-6-11 because of such actions as alleged in this cause.

   WHEREFORE, the plaintiff prays as follows:

   A. That process and summons issue and the Defendant be personally served as

provided by law;

   B. That this action be certified as a class action;

   C. That the plaintiff and the class recover on the breaches of contract set forth

above for all damages proven at the time of trial, with interest;


                                         -73-
       Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 74 of 103




   D. That the Court issue a declaration that Defendant’s actions are in breach of

the Policy;

   E. That Defendant be permanently enjoined (a) from continuing to engage in

conduct in breach of the Policies of plaintiff and the Class members, which have

culminated and will continue to culminate in shock lapses; (b) to comply with the

terms of the Policies of plaintiff and the class members; and (c) where necessary, to

reinstate policies that have lapsed or been cancelled as a result of the excessive COI

charged by Defendant (and its predecessors-in-interest).

   F. That the plaintiff and the class have the statute of limitations tolled, as to all

claims for damages herein, because of the fraudulent suppression and concealment

of facts by Defendant (and its predecessors-in-interest) concerning the increasing

premiums;

   G. That the plaintiff and the class recover on the uniform and fraudulent

representations of Defendant (and its predecessors-in-interest);

   H. That the plaintiff and the Georgia subclass recover for the violation of the

Georgia RICO Act in treble damages for all losses of the plaintiff and the class;

   I. That the plaintiff and the Georgia subclass recover interest on the rate set forth

for liquidated damages;



                                         -74-
        Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 75 of 103




   J.    That the plaintiff and the class recover from Defendant an award of attorney

fees;

   K. That the plaintiff and class recover punitive damages;

   L. That the plaintiff and the class have a trial by jury on all issues raised in this

cause; and,

   M. That the plaintiff and the class have any and all other relief the court may

deem just and equitable.

        Respectfully submitted, this 25th day of March, 2021.

                                        THE BARNES LAW GROUP, LLC

                                        /s/ Roy E. Barnes
                                        Roy E. Barnes
                                        Georgia Bar No. 039000
                                        Counsel for Plaintiff and the
                                        Proposed Class

                                        /s/ J. Cameron Tribble
                                        J. Cameron Tribble
                                        Georgia Bar No. 754759
                                        Counsel for Plaintiff and the
                                        Proposed Class

THE BARNES LAW GROUP, LLC
31 ATLANTA STREET
MARIETTA, GEORGIA 30060
T: 770.419.8505
F: 770.227.6373
EMAIL: roy@barneslawgroup.com
EMAIL: ctribble@barneslawgroup.com

                                         -75-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 76 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 77 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 78 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 79 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 80 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 81 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 82 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 83 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 84 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 85 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 86 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 87 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 88 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 89 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 90 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 91 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 92 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 93 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 94 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 95 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 96 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 97 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 98 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 99 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 100 of 103
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 101 of 103
      Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 102 of 103




                         CERTIFICATE OF SERVICE
      I hereby certify that on this date, I electronically filed the foregoing SECOND

AMENDED CLASS ACTION COMPLAINT with the Clerk of Court using the

CM/ECF system, is personally serving Defendant’s registered agent and have mailed

a copy of the same to the following address:

                       Elizabeth J. Bondurant, Esq.
                            Nikole Crow, Esq.
                   WOMBLE BOND DICKINSON (US) LLP
                     271 17th Street, N.W., Suite 2400
                            Atlanta, GA 30363
                      Lisa.bondurant@wbd-us.com
                       Nikole.crow@wbd-us.com

                        Joseph M. McLaughlin, Esq.
                             Joshua Polster, Esq.
                   SIMPSON THACHER & BARTLETT LLP
                           425 Lexington Avenue
                            New York, NY 10017
                          jmclaughlin@stblaw.com
                         Joshua.polster@stblaw.com

      Respectfully submitted this 25th day of March, 2021.


                                               /s/ Roy E. Barnes
                                               Roy E. Barnes
                                               GA Bar No. 039000
                                               roy@barneslawgroup.com




                                        -76-
Case 1:20-cv-02001-AT Document 46 Filed 03/25/21 Page 103 of 103




                                     BARNES LAW GROUP, LLC
                                     31 Atlanta Street
                                     Marietta, GA 30060
                                     Telephone: 770-227-6375
                                     Facsimile: 770-227-6373

                                     Attorneys for Plaintiff




                              -77-
